Citation Nr: 1311209	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for pulmonary histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from December 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's pulmonary histoplasmosis has been asymptomatic throughout the entire appeal period; all current respiratory symptomatology is attributable to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary histoplasmosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6834 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through notice letters dated January 2007 and May 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  Partial VA treatment records, including all treatment records relevant to the disability on appeal, have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

As noted above, the instant claim was previously remanded in December 2011 for additional development, specifically obtaining outstanding VA treatment records and providing the Veteran a new VA examination.  VA treatment records have been associated with the Veteran's virtual claims file, and the Veteran was provided a VA examination in February 2012, which is adequate for the purposes of evaluating the Veteran's disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides a description of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2012 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected pulmonary histoplasmosis is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6834.  The Veteran asserts his disability has increased in severity and warrants a compensable evaluation.

Histoplasmosis of the lung is evaluated pursuant to the General Rating Formula for Mycotic Lung Disease (General Rating Formula).  See 38 C.F.R. § 4.97, Diagnostic Code 6834.  Under the General Rating Formula, a noncompensable evaluation is warranted where the disease is asymptomatic or with healed and inactive mycotic lesions.  A 30 percent evaluation is warranted with chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  

A 50 percent evaluation is warranted when there is chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as minor hemoptysis or productive cough.  Finally, a maximum 100 percent evaluation is warranted with chronic pulmonary mycosis with persistent fever, weight loss, night sweats or massive hemoptysis.  Id.

In reviewing the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's pulmonary histoplasmosis at any point in the appeal period.  In this regard, the Board observes that the Veteran's service-connected disability has been asymptomatic throughout the appeal period.

The report of a March 2007 VA examination indicates the Veteran suffers from asthma and chronic obstructive pulmonary disease (COPD).  The Veteran was noted to experience acute attacks of asthma three or more times per week, with a history of cough, occasional small hemoptysis, wheezing and frequent dyspnea on exertion.  On physical examination, the Veteran was noted to have decreased breath sounds and severely limited chest expansion.  The VA examiner noted the diagnosis of asthma/COPD with a possible etiology of histoplasmosis infection.

The report of an August 2009 VA examination noted the Veteran's history of histoplasmosis and that, although he had an abnormal x-ray in 1962, there is currently no apparent active histoplasmosis.  The Veteran did not have hypersomnolence or hemoptysis and was not being treated for his histoplasmosis.  Pulmonary function tests revealed moderate-severe COPD, which the VA examiner found "is likely not related to histoplasmosis."  

A June 2011 VA respiratory examination again notes a diagnosis of COPD.  The examiner noted that chest x-rays do not show evidence of histoplasmosis.  The examiner opined that the Veteran's current COPD is caused by his multiple year history of smoking and, citing the Mayo Clinic, noted that complications of histoplasmosis do not include COPD unless scarring is noted on the lungs, which is not present in the Veteran's chest x-ray.  Finally, the VA examiner noted that complications of histoplasmosis include enlarged lymph nodes and severe scarring, and that signs and symptoms of the condition, including a cough that brings up blood (hemoptysis) chest pain and breathlessness usually don't appear until the disease is quite advanced.

A fourth VA examination was conducted in August 2012 again noting a diagnosis of COPD and resolved histoplasmosis.  Following a physical examination of the Veteran and review of the claims file, the VA examiner specifically determined that the Veteran does not currently have active pulmonary histoplasmosis, and that his current respiratory disability is almost certainly secondary to his smoking resulting in COPD.  Finally, the examiner found that COPD is unrelated to histoplasmosis.

The Board acknowledges the Veteran suffers from chronic respiratory impairment, including difficulty breathing, coughing and occasional hemoptysis.  Such symptoms would warrant a compensable evaluation under the General Ratings Formula with active histoplasmosis.  However, even though the March 2007 VA examiner noted an etiology of the Veteran's asthma and COPD as possible histoplasmosis infection, no basis for this "possibility" was offered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also imply "may not" and are speculative).  Parenthetically, the Board notes that direct and secondary service connection for COPD has been denied in rating decisions dated in November 2006 and March 2013.  

The preponderance of the evidence, including three additional VA examinations, one of which cites to the Mayo Clinic, found the Veteran's service-connected pulmonary histoplasmosis has been asymptomatic throughout the appeal period, and that all current respiratory symptoms are attributable to nonservice-connected COPD.  In light of such evidence, the Board finds that the Veteran's service-connected pulmonary histoplasmosis does not warrant a compensable evaluation at any point during the appeal period.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

The Board acknowledges the Veteran's contentions that his service-connected pulmonary histoplasmosis warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, as the Veteran is not shown to have requisite medical training, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected pulmonary histoplasmosis.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that the preponderance of the evidence is against a compensable evaluation for pulmonary histoplasmosis at any point in the appeal period.  See Hart, supra.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

Additional Considerations

As the Veteran's service-connected disability has been asymptomatic throughout the appeal period, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, there is no evidence to suggest the Veteran's service-connected pulmonary histoplasmosis renders the Veteran unemployable.  Therefore, remand or referral of a claim for a total disability evaluation based upon individual unemployability (TDIU) is not warranted.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009). 






								(Continued On Next Page)



ORDER

A compensable evaluation for pulmonary histoplasmosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


